Exhibit 10.1

EXCLUSIVE DISTRIBUTION AGREEMENT

In Tokyo, on December 12, 2012.

PARTIES and ACTING

On the one hand, Mr. Tsutomu Matsuura, a Japanese national of full legal age,
acting in representation and on behalf of Tenga Co. Ltd. (hereinafter Tenga, the
Manufacturer, or Seller, or the Concessor);with its registered office at NID
Bldg. 3F, 1-29-3,Honcho, Nakano-ku, Tokyo, Japan; in his capacity as president.
He has stated that his appointment has not been revoked or limited and that he
is thereby empowered to sign the present contract.

And on the other hand, Mr. Louis Friedman, an American national of full legal
age, acting in representation and on behalf of OneUp Innovations, Inc.
(hereinafter OneUp Innovations, the Concessionaire or the Distributor), with its
registered office at 2745 Bankers Industrial Drive, Atlanta, Georgia 30360; in
his capacity as president and chairman. He has stated that his appointment has
not been revoked or limited and that he is thereby empowered to sign the present
contract.

WHEREAS

I.Tenga is engaged in the manufacture of the products listed in Appendix I.

II.The Distributor is engaged in the importation and distribution of Japanese /
foreign goods in the territory of United States.

III.The Distributor desires to purchase products listed in Appendix I from Tenga
to distribute them on an exclusivity basis in the territory as set forth below.

IV.The Distributor has the facilities, personnel, experience and technical
skills necessary to market and distribute Tenga’s products.

V.Distributor agrees to offer Tenga products to certain sub-distributors at a
discount to wholesale prices. Any such sub-distributor will comply with Tenga’s
policy of total account transparency and pursue new customers, reporting monthly
to Distributor on total account activity. In addition, any sub-distributors will
be prevented from selling Tenga products to any accounts currently sold to by
Distributor.

VI.The Distributor agrees that the margin for sales to be fixed at the agreed
percentage, with 5% of the margin contributed to marketing and the Seller agrees
that an equal amount to be contributed to the marketing funds. However, the
Seller agrees that the Distributor may take a higher percentage margin on sales
to certain retailers. On sales to sub-distributors, the Seller agrees to credit
the Distributor for 50% of the margin amount that is below the agreed
percentage. Sales to sub-distributors will be excluded from the marketing pool.

VII.Both the Distributor and the Seller agree that the marketing pool to be
funded and agreed quarterly. The Distributor and the Seller each receive credit
against the marketing pool for public relations expenses, flash sale promotions,
Amazon merchandising costs, trade show participation,(limited to sqf portion of
TENGA space) advertising, POP displays and other marketing related expenses.

VIII.The Seller agrees that payment terms for the sea shipment will be 50% due
prior to the arrival in the port, BL to be withheld until payment is received.
The balance of the shipment will be due 35 days after the first payment.



Distribution contract between Tenga and OneUp Innovations, Inc. Page 1 of 11

--------------------------------------------------------------------------------



 
 





IX.In order to activate this exclusive distribution agreement, the Distributor
must have purchased under the prior Distributorship Agreement dated February 17,
2010, a total of 160,000,000 Yen from the Seller during the March 1, 2012 to
February 28, 2013 period.

Therefore, the parties now

AGREE

To enter into the present exclusive distribution contract whereby the
Concessionaire will distribute Tenga’s products in accordance with the following

CONDITIONS

One. Purpose and appointment

By means of the present contract, the Distributor will purchase from Tenga its
products and will resell them to third parties in the Distributor’s own name and
on its own behalf. The present contract does not grant the Distributor the
capacity of representative or agent of Tenga.

The Distributor undertakes to put on the market all of Tenga’s products offered
for sale in the United States (and Tenga undertakes to provide them in
accordance with the terms set out in the present contract) currently available
as well as all those products of the same class or kind that Tenga may launch on
the market during the currency of the contract. Appendix I of the present
contract lists all of the products Tenga markets in the United States as of the
moment the present contract is signed.

To this end, Tenga grants the Distributor the exclusive right to import and
distribute the products referred to in the preceding paragraph through adult
novelty stores and all other wholesale outlets during the currency of the
present contract in the territory of United States (hereinafter referred to as
the Territory). The Distributor will be deemed to be a concessionaire and so
will not be able to offer the products and services to the end users, except on
Liberator.com and other e-commerce sites owned by Distributor.

Unless otherwise agreed, the terms and conditions set out in the present
contract shall apply to the new products presented and launched on the market by
Tenga in the course of its currency.

The Distributor will develop Tenga’s channel by providing new customers.

Two. Order processing

2.1. Purchase orders

For the distribution of the Products in the Territory, Tenga shall sell and
Distributor shall purchase the Products, subject to the terms and conditions of
this Agreement, provided however, that each sales contract to be separately
concluded between the parties. Unless otherwise specifically agreed between the
parties, the terms and conditions hereof shall be applied to each sales
contract.

The Distributor will purchase its products from Tenga through the issue of
purchase orders or order requests (synonyms for all purposes in the present
contract) to be sent to Tenga by e-mail.

The sale and purchase of the merchandise will be deemed to have been completed
at the moment when Tenga receives the purchase order in its offices. At that
moment, Tenga’s sales force will proceed to register the purchase order on
Tenga’s computer system.

The ownership of the merchandise will be transferred to the Distributor when
Tenga receives the first payment.



Distribution contract between Tenga and OneUp Innovations, Inc. Page 2 of 11

--------------------------------------------------------------------------------



 
 



The Distributor undertakes to submit purchase orders for a minimum amount of
250,000,000 Yen (¥250,000,000) during the period beginning March 1, 2013 and
ending February 28, 2014.

The Distributor undertakes to submit purchase orders for a minimum amount of
400,000,000 Yen (¥400,000,000) during the period beginning March 1, 2014 and
ending February 28, 2015.

The Distributor undertakes to submit purchase orders for a minimum amount of
600,000,000 Yen (¥600,000,000) during the period beginning March 1, 2016 and
ending February 28, 2016.

 

 

2.2. Dispatch, transport, delivery and receipt

The Distributor will collect the orders made on EXW terms (i.e. ex Works as set
out in Inco terms 2010 formulated by the International Chamber of Commerce) from
Tenga’s warehouses.

If the Distributor fails to collect any shipment from any of Tenga’s warehouses
for over thirty (30) days, it will lose its exclusive rights and Tenga will be
entitled to sell to other distributors in the Territory.

Tenga guarantees the quality and correct manufacture of its products. Similarly,
Tenga guarantees that its products comply with all of the requirements in the
applicable American regulations.

Tenga will supervise the optimal condition of the products ordered prior to
their dispatch from its facilities. Tenga guarantees that the products ordered
will be made available to the Distributor in perfect condition at the address
indicated. In this sense, Tenga will assume the risks inherent to and liability
for the products until they are delivered to the Distributor.

For this purpose, at the moment the goods are delivered, the Distributor must
confirm that the state of the same on receipt is satisfactory. Should this not
be the case, the Distributor must so indicate on the transport company’s
delivery note, retain a copy of the said delivery note and send it to Tenga
within a maximum term of 24 hours from collection. Failing to act in this way
shall prevent the Distributor from lodging any subsequent claim in this regard.

Should the distributor receive a Defective product, it will be entitled to
request that Tenga replaces the same with another new one with the same
characteristics.

2.3. Returns

The Distributor shall not be entitled to return products to Tenga except when
this refers to defects or flaws in the Products. However, in all other cases,
Tenga will study ways to resolve or assist in any problematic situation
regarding products, whenever this is notified by the Distributor.

2.4. Stocks and purchase plans

As it now does, the Distributor will provide Tenga with real-time inventory data
about its stock. The said report will set out the type of products in stock, the
number of units of each product.

The distributor will use its best efforts to maintain the minimum stock of each
product set forth in Appendix II of the present contract in order to avoid stock
outages and meet the needs of the market.

Distributor agrees to provide wholesale order fulfillment of all Tenga products
ordered within 7 days of receipt of purchase orders.



Distribution contract between Tenga and OneUp Innovations, Inc. Page 3 of 11

--------------------------------------------------------------------------------



 
 





In the last week of each month, the Distributor shall submit a three (3) month
period provisional purchase plan, and shall confirm the purchase quantities for
the purchase order two (2) months prior to its collection.

2.5. Monthly sales and inventory report

Between the first (1st) and fifth (5th) days of each month, the distributor will
send Tenga the report of the sales effected in the month immediately preceding
broken down by customer and product so as to have a correct measure of the
market. Tenga will provide the Distributor with a template of this report.

 

2.6. After-sales service and customer service

The Distributor shall be fully responsible as an exclusive distributor, to
operate a toll-free customer service phone number under the name of TENGA USA.
All the proprietary rights for such phone number shall be transferred from the
Distributor to Tenga and become the property of Tenga upon the expiration or
termination of the Agreement. The Distributor shall cooperate in a good faith
for the completion of such transfer.

Tenga will handle products that are “Dead On Arrival” (DOA) from customers who
have acquired defective products from the Distributor within the fifteen (15)
days following the date of the distributor’s invoice.

During the product guarantee period, Tenga will handle all Return Merchandise
Authorizations / Return Goods Authorizations (RMA/RGA) from the Distributor’s
customers.

2.7. Marketing Promotion

Marketing promotion fee including booth cost of the trade fair and advertisement
cost for trade journals and papers shall be pulled out from the marketing pool
which is agreed and funded by both distributor and the seller.

Three. Economic terms and conditions

3.1. Price lists

Tenga will send to the Distributor by e-mail new price lists at least one (1)
month before they enter into force. By means of the present contract, the
Distributor accepts the Distributor’s Sale Price (DSP) that Tenga will notify in
this way with every new price list release. This should be understood to be
without prejudice to any special prices that Tenga and the Distributor may have
negotiated in advance for certain products.

3.2. Currency, billing, payments and prompt-payment discounts

As the currency of legal tender in Japan is the yen (¥), all prices, regardless
of the document they may be reflected in, shall be understood, unless expressly
indicated otherwise, to have been set in yens (¥).

Excluding any specific cases expressly reflected in any clause of the present
contract, all payments will be effected in yens (¥) by means of a bank transfer
to TENGA account, 50% of the whole amount 7 days prior to the arrival of sea
shipment in the port, BL to be withheld until the payment is received. The
remaining balance of the shipment is due 35 days from the first payment. The
Distributor should have sufficient inventory at all times; however, in the event
of unexpected high sales, the seller agrees to supply the product by air
shipment with 50% of the whole amount to be paid at the time of order placement.
The remaining balance of the shipment is due 35 days from the first payment.



Distribution contract between Tenga and OneUp Innovations, Inc. Page 4 of 11

--------------------------------------------------------------------------------



 
 

 

3.3. Co-marketing payments

At the beginning of each calendar quarter, both the Distributor and the Seller
will discuss the marketing plan for the quarter and upon mutual agreement, 5% of
fixed margin from the Distributor’s expected sales, and the same amount from the
Seller, will be put towards the marketing fund.

3.4. Minimum Purchase Amount and sales targets

The Distributor shall make its best efforts to sell and promote the Seller’s
complete products line in the Territory. Distributor must purchase the Products
at least the minimum purchase amount as set out above in the paragraph of clause
2.1.

3.5. Repurchase guarantee

In the event of the termination of the contract, the Distributor will be able to
sell back to Tenga, at the buy-back price of 90 % of the price of purchase by
the Distributor from Tenga, the stock acquired in the sixty (60) days preceding
the date of termination providing that the products and their packaging are in
perfect condition and unopened. Any debts outstanding between the parties will
be offset. Should there not be sufficient balance in the Distributor’s account,
Tenga will pay the difference to the concessionaire within a term not greater
than that defined in this contract for payments to be made by the Distributor.

3.6. Manufacturer's Suggested Distributor Price

Distributor should try to do its best to follow Manufacturer's Suggested Retail
Price (MSRP, hereinafter) and Minimum Advertising Price (“MAP”) decided by
Tenga. The Distributor shall never sell the Products for prices below those set
forth in Appendix I, unless otherwise noted in this agreement, and will use its
best efforts to enforce MAP pricing with wholesalers, sub-distributors and
e-tailers . Any other form of price dumping is likewise forbidden.

Four. Communications and notifications between the parties

For the purposes of the present contract, all communications effected between
the parties will be deemed valid if given through ordinary mail, telefax,
e-mail, courier service or any other means that both parties may use providing
they enable a written record to be retained of the contents of the said
communications.

In order to ensure reliable and fluid communications, the parties will make use
of the contact information contained in the present contract.

All email correspondence between Tenga and OneUp will also be distributed to the
CFO, the Vice President of Sales and the CEO of OneUp. Response to any Tenga
inquires should be one working day and no more than 3 days. Should OneUp fail to
respond within 3 days, Tenga will send by Certified Mail notice of termination
if dialog is not established within 7 working days.

 

Five. Intellectual property

Tenga and Tenga Egg are brand names and registered trade marks (“distinctive
signs”) of Tenga Co., Ltd. Tenga hereby grants the Distributor a non-exclusive
license to use the Tenga brand for the Territory indicated in the first clause
of the present contract. The Distributor will conform any use of the Tenga brand
to the manual for applications of Tenga’s corporate image and to any and all
other instructions received from Tenga in the course of the currency of this
contract.

The Distributor will help the distinctive signs of Tenga and, in particular, the
Tenga brand itself to grow by including it in advertisements, publications,
mailings, posters and so forth in accordance with the marketing campaigns
approved by Tenga.



Distribution contract between Tenga and OneUp Innovations, Inc. Page 5 of 11

--------------------------------------------------------------------------------



 
 



The present distribution contract does not imply the assignment of any kind of
exploitation right regarding any patent for which the rights belong to Tenga
either as a result of having invented the same or else through its capacity as
the assignee of the said rights. The Distributor will not be able to exploit any
of the said rights, not even for commercial purposes, unless Tenga expressly
assigns in writing the necessary exploitation rights for the purpose.

Six. Protection of personal information

Both parties undertake to comply with all their obligations with regard to data
protection and conform to all of the requirements arising for them from the
various applicable statutory provisions. Should there be at any time any need to
access personal information as a consequence of this distribution relationship,
the parties will sign and attach to this contract (as Appendix III) the terms
and conditions on which such access will be effected, always respecting the
minimums required under applicable regulations.

In any case, the Distributor will deliver to Tenga the name and postal address
of its wholesale customers for the purposes of stock management, turnover, mean
sales times and other statistical information. If necessary, the Distributor
will obtain from its individual wholesale customers their consent to transfer
such data to Tenga in Japan for these purposes. Should this not be done, Tenga
will be able to pass on to the Distributor any and all penalties imposed on
Tenga in this regard where Tenga has not been at fault. Similarly, the
Distributor will be able to pass on to Tenga any and all penalties imposed on
the Distributor in this regard through any use of the data transferred for
purposes other than those indicated in this contract with proper consent from
the persons affected.

Seven. Confidentiality

The Distributor shall keep all Trade Secrets (as defined in the last paragraph
of the present article) as confidential for Tenga and shall not disclose or
reveal them or commit any similar act to any third party other than its
employees who needs to know or access for the sales of the Products by the
Distributor.

The Distributor’s confidentiality obligations under the previous paragraph shall
remain in force for five (5) years from the expiration or termination of the
Agreement regardless of reason.

“Trade secrets” means specifications, structures, effects, benefits, materials,
designs and any other information including this Agreement, whether or not they
be stored in recording media, concerning the Products, any information
concerning development, production, sales and any other distribution method of
the Products, and any technical information, knowledge, know-how, Intellectual
Property Rights and any other information disclosed as “confidential” to the
Distributor from Tenga.

Eight. Non competition

The Distributor will not be able to manufacture, sell or distribute – without
written approval from Tenga- similar, copied, cloned or counterfeit products or
those in violation of any of Tenga’s patents. In the event of any doubt
regarding whether a product constituting a substitute for any of those marketed
by Tenga is counterfeit or in breach of any of its patents in accordance with
the foregoing prohibition, the Distributor will inform Tenga of this. Tenga must
determine whether the said product is counterfeit or is in breach of any of its
patents within the maximum term of three (3) months and, if it is not, Tenga
must consent to its distribution by the Distributor.

In case the Distributor breaches its obligations under the previous paragraph,
Tenga may terminate this Agreement without prior notice.

The Distributor undertakes to notify Tenga of any information of which it
becomes aware regarding the existence or circulation on the market of
counterfeit products or products that violate any of Tenga’s patents. In each
case, the parties will negotiate the share-out of the legal costs for the
elimination of such products from the U.S. market.



Distribution contract between Tenga and OneUp Innovations, Inc. Page 6 of 11

--------------------------------------------------------------------------------



 
 

 

Nine. Amendments and validity

Alterations to, gaps in and extensions of the contract

Should either party detect, in the course of the currency of the contract, any
oversight in the same or wish to extend its content, contact will be established
with the other party by any of the means foreseen within the term of five (5)
working days for the negotiation and signing of a rider to the present document
in the form of an appendix.

Any lack of agreement regarding the oversight detected or the extension of its
content shall not affect the validity of what has been signed and shall in no
case imply the termination of the contract. For the corresponding purposes, it
will be necessary to pursue the rest of the channels foreseen herein.

 

Ten. Partial nullity and validity of the contract

Should any of the clauses in the present contract be or be declared ineffectual,
unenforceable or null and void, the rest of the contract and the rights and
obligations deriving from the same shall continue to be in full force and valid.

In such a case, the parties undertake to replace the provision that is
ineffectual, unenforceable or null and void by another that is effective,
enforceable and valid so as to reflect the spirit and intention of the provision
to be replaced.

Eleven. Duration and termination of the contract

11.1. Duration

The present contract shall come into force on the date it is signed (that
appearing in the heading) and shall be valid for thirty-eight (38) months
counted from the 1st day of the month following its signing.

This Agreement may be renewed and extended for a term agreed upon through
consultation and acceptance by and between both parties.

The Distributor shall not, without prior written consent of Tenga, assign, sell,
pawn, collateralize, or otherwise transfer all or any part of this Agreement,
nor any rights and obligations hereunder.

11.2. Termination

Each party may terminate this Agreement upon written notice to the other party
if the other party breaches any obligations of this Agreement and fails to
correct such breach within thirty (30) days following written notice by the
other party specifying such breach.

11.3. Rescission

Both parties are entitled to rescind the present contract, without the need for
any prior notice, in the following cases:

·When either of the parties issues any bad promissory note or check or is
declared to be in a situation of suspension of payments.

·When either of the parties becomes subject to provisional seizure, provisional
disposition, compulsory execution, auction, disposition for failure to pay taxes
and public dues or files for or is filed against for bankruptcy procedures
including but not limited to, insolvency, corporate rehabilitation, and civil
rehabilitation



Distribution contract between Tenga and OneUp Innovations, Inc. Page 7 of 11

--------------------------------------------------------------------------------



 
 





·When either of the parties fails to comply, in whole or in part, with any of
its legal obligations or any other obligations arising out of the present
contract.

·When either of the parties transfers its rights to third parties, is involved
in a transaction for the global assignment of its assets, merger or takeover or
where there is a change in the shareholders holding more than fifty (50) per
cent of the capital and implying the loss of control over the company or its
organ of governance.

In addition, Tenga may rescind the present contract:

·When the Distributor fails to maintain sufficient volumes of stock to attend to
the exclusive market assigned to it by Tenga in due time and manner.

·When the Distributor does not conform to the indications or instructions
received from Tenga in connection with the use of the Tenga brand and the rest
of the trade marks held by the same or in connection with any violation or
potential violation of Tenga’s patent rights.

·When the quarterly sale is severely behind its scheduled target and it doesn’t
improve during the following quarter.

·When the Distributor doesn’t purchase from Tenga a minimum of JPY100,000,000
within a 6 month period.

Twelve. Compensation for termination

In the event of termination of the contract, no compensation will be given to
the Distributor other than the repurchase of the products in stock on the terms
and conditions reflected in the present contract.

This compensation shall not apply when the contract is rescinded by Tenga on the
grounds of a failure to comply by the Distributor with any of its obligations.

Thirteen. Other limitations, guarantees, warranties, indemnities and
compensations

Limitation

Tenga shall not sell directly to the customers in the Territory, unless the
exclusivity of the Distributor is revoked pursuant to this Agreement.

Guarantees

The Distributor guarantees to Tenga that it complies with all of its legal
obligations. Specifically, it expressly declares that it complies with all of
its legal obligations in the areas of labor and tax law and is up to date with
its payments to the State and Federal tax agencies. Similarly, it declares that
it complies with all of the obligations affecting it under business legislation
and other statutes pertaining to the exercise of commercial activities.

In this sense, the Distributor guarantees to hold Tenga harmless and to provide
compensation for any damages (including loss of earnings and legal expenses)
that Tenga may suffer due to any lack of truthfulness in these declarations.

Product Liability Insurance

The Distributor shall purchase product liability insurance with coverage against
personal and property damage in an amount of one million US dollars (US$
1,000,000) or more and immediately provide Tenga with a copy of the policy
attesting to its purchase.



Distribution contract between Tenga and OneUp Innovations, Inc. Page 8 of 11

--------------------------------------------------------------------------------



 
 

 

Warranties

Tenga warrants that the Products are guaranteed to be free from defects in
material and/or to perform as advertised when properly used, and maintained in
accordance with written instructions. Should any part(s) prove to be defective
within one year from date of purchase, Tenga will replace defective Products FOB
distributor’s warehouse, or branch, without charge on the next scheduled
shipment from Tenga, and/or provide a credit on the next invoice for the
returned Products provided the defective part(s) is returned to the
Distributor’s warehouse and if requested returned freight pre-paid by Tenga to
location of Tenga’s choice.

Except for the warranties expressly set forth herein, no other warranty or
representation, express or implied, including without limitation warranties of
merchantability or fitness for any particular purpose, is made by Tenga.

Limitation of Liability

In no event Tenga shall be liable to the Distributor or any third party for loss
of profits nor indirect, special or any other damages arising out of action or
inaction of the Distributor or customer’s use or inability to use the Products.

Fourteen. Applicable law, dispute settlement and venue

This Agreement shall be governed by and construed and interpreted under the laws
of Japan.

Any dispute, argument or difference (hereinafter collectively referred to as
“Disputes”) arising from or in relation to this Agreement or individual
agreements shall be finally settled by arbitration with one arbitrator appointed
by the Japan Commercial Arbitration Association (hereinafter referred to as
"JCAA") in Tokyo and in accordance with the commercial arbitration rules of the
JCAA.A decision made by arbitrator shall be final and binding upon the parties
to the Dispute, etc., who shall comply with the decision and shall not raise any
objection thereto even if the arbitrator does not question the parties or add
any reason for making such decision.

IN WITNESS WHEREOF, the parties hereto have executed two originals of this
Agreement on the day above written, affixing their signatures thereto and
retaining one each.

 

 

OneUp Innovation Inc.

pp

/s/ Louis S. Friedman

February 7, 2013

Signed by: Mr. Louis Friedman

CEO

Tenga Co. Ltd.

pp

/s/ Tsutomu Matsuura

February 7, 2013

Signed by: Mr. Tsutomu Matsuura

President

 

 



Distribution contract between Tenga and OneUp Innovations, Inc. Page 9 of 11

--------------------------------------------------------------------------------



 

 
 

Appendix I

 

Products to be marketed and current price list

 

 

 

 

The terms and conditions reflected in the present contract will be assumed to
apply to all purchases made by the distributor from Tenga during the currency of
the same.

 

 

 

 

 



Distribution contract between Tenga and OneUp Innovations, Inc. Page 10 of 11

--------------------------------------------------------------------------------



 
 

Appendix II

 

Minimum stock

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Distribution contract between Tenga and OneUp Innovations, Inc. Page 11 of 11

--------------------------------------------------------------------------------



